
	

113 S36 IS: For the relief of Alemseghed Mussie Tesfamical.
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		VI
		113th CONGRESS
		1st Session
		S. 36
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Alemseghed Mussie
		  Tesfamical.
	
	
		1.Permanent resident status for
			 Alemseghed Mussie Tesfamical
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151) and section 240 of such Act (8 U.S.C. 1229a), Alemseghed Mussie
			 Tesfamical shall be eligible for the issuance of an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act (8 U.S.C. 1154) or for adjustment of status to lawful
			 permanent resident.
			(b)Adjustment of
			 statusIf Alemseghed Mussie Tesfamical enters the United States
			 before the filing deadline specified in subsection (c), Alemseghed Mussie
			 Tesfamical shall be considered to have entered into and remained lawfully in
			 the United States and, if otherwise eligible, shall be eligible for adjustment
			 of status under section 245 of the Immigration
			 and Nationality Act (8 U.S.C. 1255) as of the date of the enactment
			 of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon the granting of an immigrant visa or
			 permanent residence to Alemseghed Mussie Tesfamical, the Secretary of State
			 shall instruct the proper officer to reduce by 1, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of Alemseghed Mussie Tesfamical’s birth
			 under section 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total
			 number of immigrant visas that are made available to natives of the country of
			 Alemseghed Mussie Tesfamical’s birth under section 202(e) of such Act (8 U.S.C.
			 1152(e)).
			(e)Budgetary
			 effectsThe budgetary effects of this Act, for the purpose of
			 complying with the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139),
			 shall be determined by reference to the latest statement titled Budgetary
			 Effects of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the
			 Committee on the Budget of the
			 Senate, provided that such statement has been submitted prior
			 to the vote on passage.
			
